UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54472 ORACO RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2300414 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 189 Brookview Drive Rochester, NY 14617 (Address of principal executive offices) (212) 279-6260 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street, Suite 1150 San Diego, CA 92101 Office (619) 704-1310 • Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on July 20, 2012 was 24,054,288 shares. 1 ORACO RESOURCES, INC. QUARTERLY PERIOD ENDED JUNE 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signature 21 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Cash - restricted - Inventory - Total current assets Other assets: Trademark, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued payroll taxes Line of credit - related party - Customer deposit - Total current liabilities Total liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 24,020,760 and 23,645,360 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Common stock payable Deficit accumulated during exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Consolidated Financial Statements. 3 ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Inception (August 4, 2010) For the three months ended For the six months ended to June 30, June 30, June 30, Revenue Gold and diamond sales $ - $ - $ - $ - $ 30,000 Commission income - - - Total revenue - - - Cost of goods sold Cost of goods sold - - - Cost of goods sold - related party - Total cost of goods sold - - - Gross income - - - Operating expenses: Depreciation and amortization Executive compensation - - General and administrative 51 Professional fees Professional fees - related party Total operating expenses Other income (expense): Interest income - - 3 - 9 Foreign currency transaction loss - - Total other expense - - Net loss $ (97,835) $ (97,988) Weighted average number of common shares outstanding - basic Net loss per share - basic $ (0.01) $ (0.00) $ (0.03) $ (0.01) See Accompanying Notes to Consolidated Financial Statements. 4 ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Inception (August 4, 2010) For the six months ended to June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensationfor services - Depreciation and amortization Changes in operating assets and liabilities: Decrease in restricted cash - - Decrease in prepaid expenses - - Increase in inventory ) - ) Increase in due from related party - - Increase in accounts payable Increase in accrued payroll taxes - Increase in customer deposits ) - - Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired upon merger - 78 78 Purchase of trademark - ) ) Net cash used in investing activities - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line of credit - related party Repayments for line of credit - related party ) ) ) Proceeds from sale of common stock, net of offering costs Proceeds from common stock payable - Donated capital 40 - Net cash provided by financing activities NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD - - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL INFORMATION: Interest paid $
